     7:20-cv-01004-TMC-TER         Date Filed 06/17/20    Entry Number 17       Page 1 of 11




                               UNITED STATES DISTRICT COURT
                                DISTRICT OF SOUTH CAROLINA
                                   SPARTANBURG DIVISION

Benjamin Rodgers, III,                         )      Case No. 7:20-cv-01004-TMC-TER
                                               )
                  Plaintiff,                   )
                                               )      CONSENT CONFIDENTIALITY
v.                                             )               ORDER
                                               )
Sonoco Products Company,                       )
                                               )
                  Defendant.


         Whereas, the parties to this Consent Confidentiality Order (“parties”), have stipulated

that certain discovery material is and should be treated as confidential, and have agreed to the

terms of this order; accordingly, it is this 17th day of June 2020, ORDERED:

        1.     Scope. All documents produced in the course of discovery, all responses to

discovery requests and all deposition testimony and deposition exhibits and any other materials

which may be subject to discovery (hereinafter collectively “documents”) shall be subject to this

Order concerning confidential information as set forth below.

        2.     Form and Timing of Designation.           Confidential documents shall be so

designated by placing or affixing the word “CONFIDENTIAL” on the document in a manner

which will not interfere with the legibility of the document and which will permit complete

removal of the Confidential designation. Documents shall be designated CONFIDENTIAL prior

to, or contemporaneously with, the production or disclosure of the documents. Inadvertent or

unintentional production of documents without prior designation as confidential shall not be

deemed a waiver, in whole or in part, of the right to designate documents as confidential as

otherwise allowed by this Order.




                                                1
    7:20-cv-01004-TMC-TER          Date Filed 06/17/20      Entry Number 17          Page 2 of 11




       3.      Documents Which May be Designated Confidential. Any party may designate

documents as confidential but only after review of the documents by an attorney 1 who has, in

good faith, determined that the documents contain information protected from disclosure by

statute, sensitive personal information, trade secrets, or confidential research, development, or

commercial information. The certification shall be made concurrently with the disclosure of the

documents, using the form attached hereto at Attachment A which shall be executed subject to

the standards of Rule 11 of the Federal Rules of Civil Procedure. Information or documents

which are available in the public sector may not be designated as confidential.

       4.      Depositions.     Portions of depositions shall be deemed confidential only if

designated as such when the deposition is taken or within seven business days after receipt of the

transcript. Such designation shall be specific as to the portions to be protected.

       5.      Protection of Confidential Material.

               a.      General Protections.      Documents designated CONFIDENTIAL under

                       this Order shall not be used or disclosed by the parties or counsel for the

                       parties or any other persons identified below (¶ 5.b.) for any purposes

                       whatsoever other than preparing for and conducting the litigation in which

                       the documents were disclosed (including any appeal of that litigation).

                       The parties shall not disclose documents designated as confidential to

                       putative class members not named as plaintiffs in putative class litigation

                       unless and until one or more classes have been certified.



1
  The attorney who reviews the documents and certifies them to be CONFIDENTIAL must be
admitted to the Bar of at least one state but need not be admitted to practice in the District of
South Carolina and need not apply for pro hac vice admission. By signing the certification,
counsel submits to the jurisdiction of this court in regard to the certification.

                                                  2
    7:20-cv-01004-TMC-TER       Date Filed 06/17/20       Entry Number 17          Page 3 of 11




              b.     Limited Third Party Disclosures. The parties and counsel for the parties

                     shall not disclose or permit the disclosure of any documents designated

                     CONFIDENTIAL under the terms of this Order to any other person or

                     entity except as set forth in subparagraphs (1)-(5) below, and then only

                     after the person to whom disclosure is to be made has executed an

                     acknowledgment (in the form set forth at Attachment B hereto), that he or

                     she has read and understands the terms of this Order and is bound by it.

                     Subject to these requirements, the following categories of persons may be

                     allowed    to   review    documents      which    have       been     designated

                     CONFIDENTIAL pursuant to this Order:

                     (1)    counsel and employees of counsel for the parties who have

                            responsibility for the preparation and trial of the lawsuit;

                     (2)    parties and employees of a party to this Order but only to the

                            extent counsel shall certify that the specifically named individual

                            party or employee’s assistance is necessary to the conduct of the

                            litigation in which the information is disclosed 2;

                     (3)    court reporters engaged for depositions and those persons, if any,

                            specifically engaged for the limited purpose of making photocopies

                            of documents;




2
  At or prior to the time such party or employee completes his or her acknowledgment of review
of this Order and agreement to be bound by it (Attachment B hereto), counsel shall complete a
certification in the form shown at Attachment C hereto. Counsel shall retain the certification
together with the form signed by the party or employee.

                                               3
  7:20-cv-01004-TMC-TER           Date Filed 06/17/20      Entry Number 17         Page 4 of 11




                      (4)    consultants, investigators, or experts (hereinafter referred to

                             collectively as “experts”) employed by the parties or counsel for

                             the parties to assist in the preparation and trial of the lawsuit; and

                      (5)    other persons only upon consent of the producing party or upon

                             order of the court and on such conditions as are agreed to or

                             ordered.

              c.      Control of Documents.         Counsel for the parties shall take reasonable

                      efforts to prevent unauthorized disclosure of documents designated as

                      Confidential pursuant to the terms of this order. Counsel shall maintain a

                      record of those persons, including employees of counsel, who have

                      reviewed or been given access to the documents along with the originals

                      of the forms signed by those persons acknowledging their obligations

                      under this Order.

              d.      Copies.    All copies, duplicates, extracts, summaries or descriptions

                      (hereinafter referred to collectively as “copies”), of documents designated

                      as Confidential under this Order or any portion of such a document, shall

                      be immediately affixed with the designation “CONFIDENTIAL” if the

                      word does not already appear on the copy. All such copies shall be

                      afforded the full protection of this Order.

       6.     Filing of Confidential Materials. In the event a party seeks to file any material

that is subject to protection under this Order with the court, that party shall take appropriate

action to ensure that the documents receive proper protection from public disclosure including:

(1) filing a redacted document with the consent of the party who designated the document as



                                                4
  7:20-cv-01004-TMC-TER            Date Filed 06/17/20      Entry Number 17       Page 5 of 11




confidential; (2) where appropriate (e.g. in relation to discovery and evidentiary motions),

submitting the documents solely for in camera review; or (3) where the preceding measures are

not adequate, seeking permission to file the document under seal pursuant to the procedural steps

set forth in Local Civil Rule 5.03, DSC, or such other rule or procedure as may apply in the

relevant jurisdiction. Absent extraordinary circumstances making prior consultation impractical

or inappropriate, the party seeking to submit the document to the court shall first consult with

counsel for the party who designated the document as confidential to determine if some measure

less restrictive than filing the document under seal may serve to provide adequate protection.

This duty exists irrespective of the duty to consult on the underlying motion. Nothing in this

Order shall be construed as a prior directive to the Clerk of Court to allow any document be filed

under seal. The parties understand that documents may be filed under seal only with the

permission of the court after proper motion pursuant to Local Civil Rule 5.03.

       7.      Greater Protection of Specific Documents. No party may withhold information

from discovery on the ground that it requires protection greater than that afforded by this Order

unless the party moves for an Order providing such special protection.

       8.      Challenges to Designation as Confidential. Any CONFIDENTIAL designation

is subject to challenge.   The following procedures shall apply to any such challenge.

               a.      The burden of proving the necessity of a Confidential designation remains

                       with the party asserting confidentiality.

               b.      A party who contends that documents designated CONFIDENTIAL are

                       not entitled to confidential treatment shall give written notice to the party

                       who affixed the designation of the specific basis for the challenge. The

                       party who so designated the documents shall have fifteen (15) days from



                                                 5
7:20-cv-01004-TMC-TER      Date Filed 06/17/20       Entry Number 17       Page 6 of 11




               service of the written notice to determine if the dispute can be resolved

               without judicial intervention and, if not, to move for an Order confirming

               the Confidential designation.

         c.    Notwithstanding any challenge to the designation of documents as

               confidential, all material previously designated CONFIDENTIAL shall

               continue to be treated as subject to the full protections of this Order until

               one of the following occurs:

               (1)    the party who claims that the documents are confidential

                      withdraws such designation in writing;

               (2)    the party who claims that the documents are confidential fails to

                      move timely for an Order designating the documents as

                      confidential as set forth in paragraph 8.b. above; or

               (3)    the court rules that the documents should no longer be designated

                      as confidential information.

         d.    Challenges to the confidentiality of documents may be made at any time

               and are not waived by the failure to raise the challenge at the time of

               initial disclosure or designation.

   9.    Treatment on Conclusion of Litigation.

         a.    Order Remains in Effect. All provisions of this Order restricting the use

               of documents designated CONFIDENTIAL shall continue to be binding

               after the conclusion of the litigation unless otherwise agreed or ordered.

         b.    Return of CONFIDENTIAL Documents. Within thirty (30) days after

               the conclusion of the litigation, including conclusion of any appeal, all



                                          6
  7:20-cv-01004-TMC-TER           Date Filed 06/17/20       Entry Number 17          Page 7 of 11




                      documents treated as confidential under this Order, including copies as

                      defined above (¶5.d.) shall be returned to the producing party unless: (1)

                      the document has been entered as evidence or filed (unless introduced or

                      filed under seal); (2) the parties stipulate to destruction in lieu of return; or

                      (3) as to documents containing the notations, summations, or other mental

                      impressions of the receiving party, that party elects destruction.

                      Notwithstanding the above requirements to return or destroy documents,

                      counsel may retain attorney work product including an index which refers

                      or relates to information designated CONFIDENTIAL so long as that

                      work product does not duplicate verbatim substantial portions of the text

                      of confidential documents.           This work product continues to be

                      Confidential under the terms of this Order. An attorney may use his or her

                      work product in a subsequent litigation provided that its use does not

                      disclose the confidential documents.

       10.    Order Subject to Modification. This Order shall be subject to modification on

motion of any party or any other person who may show an adequate interest in the matter to

intervene for purposes of addressing the scope and terms of this Order. The Order shall not,

however, be modified until the parties shall have been given notice and an opportunity to be

heard on the proposed modification.

       11.    No Judicial Determination. This Order is entered based on the representations

and agreements of the parties and for the purpose of facilitating discovery. Nothing herein shall

be construed or presented as a judicial determination that any specific document or item of

information designated as CONFIDENTIAL by counsel is subject to protection under Rule 26(c)



                                                 7
  7:20-cv-01004-TMC-TER           Date Filed 06/17/20    Entry Number 17      Page 8 of 11




of the Federal Rules of Civil Procedure or otherwise until such time as a document-specific

ruling shall have been made.

           12.   Persons Bound. This Order shall take effect when entered and shall be binding

upon: (1) counsel who signed below and their respective law firms; and (2) their respective

clients.

           IT IS SO ORDERED.

                                                    s/Thomas E. Rogers, III
                                                    UNITED STATES MAGISTRATE JUDGE

June 17, 2020
Florence, South Carolina




                                                8
     7:20-cv-01004-TMC-TER        Date Filed 06/17/20      Entry Number 17        Page 9 of 11




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF SOUTH CAROLINA
                                  SPARTANBURG DIVISION

Benjamin Rodgers, III,                          )      Case No. 7:20-cv-01004-TMC-TER
                                                )
                 Plaintiff,                     )
                                                )
v.                                              )
                                                )
Sonoco Products Company,                        )
                                                )
                 Defendant.

                               ATTACHMENT A
                  CERTIFICATION BY COUNSEL OF DESIGNATION
                      OF INFORMATION AS CONFIDENTIAL

       Documents produced herewith [whose bates numbers are listed below (or) which are
listed on the attached index] have been marked as CONFIDENTIAL subject to the
Confidentiality Order entered in this action which Order is dated [confidentiality order date].
       By signing below, I am certifying that I have personally reviewed the marked documents
and believe, based on that review, that they are properly subject to protection under the terms of
Paragraph 3 of the Confidentiality Order.
        Check and complete one of the two options below.
        ❑      I am a member of the Bar of the United States District Court for the District of
               South Carolina. My District Court Bar number is [District Court Bar #].
        ❑      I am not a member of the Bar of the United States District Court for the District of
               South Carolina but am admitted to the bar of one or more states. The state in
               which I conduct the majority of my practice is [state in which I practice most]
               where my Bar number is [that state's Bar #]. I understand that by completing this
               certification I am submitting to the jurisdiction of the United States District Court
               for the District of South Carolina as to any matter relating to this certification.

Date: [date attachment A signed]                            [Signature of Counsel [s/name]]
                                                            Signature of Counsel

                                                            [Printed Name of Counsel [A]]
                                                            Printed Name of Counsel
 7:20-cv-01004-TMC-TER           Date Filed 06/17/20        Entry Number 17      Page 10 of 11




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF SOUTH CAROLINA
                                  SPARTANBURG DIVISION

Benjamin Rodgers, III,                          )       Case No. 7:20-cv-01004-TMC-TER
                                                )
                 Plaintiff,                     )
                                                )
v.                                              )
                                                )
Sonoco Products Company,                        )
                                                )
                 Defendant.

                                ATTACHMENT B
                       ACKNOWLEDGMENT OF UNDERSTANDING
                                    AND
                            AGREEMENT TO BE BOUND

       The undersigned hereby acknowledges that he or she has read the Confidentiality Order
dated [confidentiality order date], in the above captioned action, understands the terms thereof,
and agrees to be bound by such terms. The undersigned submits to the jurisdiction of the United
States District Court for the District of South Carolina in matters relating to the Confidentiality
Order and understands that the terms of said Order obligate him/her to use discovery materials
designated CONFIDENTIAL solely for the purposes of the above-captioned action, and not to
disclose any such confidential information to any other person, firm or concern.

         The undersigned acknowledges that violation of the Stipulated Confidentiality Order may
result in penalties for contempt of court.

               Name:                  [undersigned name [att B]]
               Job Title:             [Job Title [att B]]
               Employer:              [Employer [att B]]
               Business Address:      [Business Address [att B]]


Date: [date attachment B signed]                             [Signature [attachment B]]
                                                             Signature
 7:20-cv-01004-TMC-TER           Date Filed 06/17/20    Entry Number 17       Page 11 of 11




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF SOUTH CAROLINA
                                  SPARTANBURG DIVISION

Benjamin Rodgers, III,                        )      Case No. 7:20-cv-01004-TMC-TER
                                              )
                 Plaintiff,                   )
                                              )
v.                                            )
                                              )
Sonoco Products Company,                      )
                                              )
                 Defendant.

                                   ATTACHMENT C
                         CERTIFICATION OF COUNSEL OF NEED
                         FOR ASSISTANCE OF PARTY/EMPLOYEE

       Pursuant to the Confidentiality Order entered in this action, most particularly the
provisions of Paragraph 5.b.2., I certify that the assistance of [name of assistant [att C]] is
reasonably necessary to the conduct of this litigation and that this assistance requires the
disclosure to this individual of information which has been designated as CONFIDENTIAL.
         I have explained the terms of the Confidentiality Order to the individual named above
and will obtain his or her signature on an “Acknowledgment of Understanding and Agreement to
be Bound” prior to releasing any confidential documents to the named individual and I will
release only such confidential documents as are reasonably necessary to the conduct of the
litigation.

       The individual named above is:

       ❑      A named party;

       ❑      An employee of named party [employee of named party]. This employee’s job
              title is [employee's job title] and work address is [employee's work address].


Date: [date attachment C signed]                         [Signature [attachment C]]
                                                          Signature
